
	

115 HR 2547 : Veterans Expanded Trucking Opportunities Act of 2017
U.S. House of Representatives
2017-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2547
		IN THE SENATE OF THE UNITED STATES
		June 27, 2017Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To expand the Department of Veterans Affairs medical professionals who may qualify to perform
			 physical examinations on eligible veterans and issue medical certificates
			 required for operation of a commercial motor vehicle, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Expanded Trucking Opportunities Act of 2017. 2.Medical certificate for veterans operating commercial motor vehicles (a)Qualified examinersSection 5403(d)(2) of the FAST Act (49 U.S.C. 31149 note; 129 Stat. 1548) is amended to read as follows:
				
 (2)Qualified examinerThe term qualified examiner means an individual who— (A)is employed in the Department of Veterans Affairs as an advanced practice nurse, doctor of chiropractic, doctor of medicine, doctor of osteopathy, physician assistant, or other medical professional;
 (B)is licensed, certified, or registered in a State to perform physical examinations; (C)is familiar with the standards for, and physical requirements of, an operator required to be medically certified under section 31149 of title 49, United States Code; and
 (D)has never, with respect to such section, been found to have acted fraudulently, including by fraudulently awarding a medical certificate..
 (b)Conforming amendmentsSection 5403 of the FAST Act (49 U.S.C. 31149 note; 129 Stat. 1548) is amended— (1)in subsection (a)—
 (A)by striking physician-approved veteran operator, and inserting veteran operator approved by a qualified examiner,; and (B)by striking qualified physician and inserting qualified examiner;
 (2)in subsection (b)(1)— (A)by striking the physician and inserting the examiner; and
 (B)by striking qualified physician and inserting qualified examiner; (3)in subsection (c)—
 (A)by striking qualified physicians and inserting qualified examiners; and (B)by striking such physicians and inserting such examiners; and
 (4)in subsection (d)(1)— (A)in the paragraph heading by striking Physician-approved veteran operator and inserting Veteran operator approved by a qualified examiner; and
 (B)by striking physician-approved veteran operator and inserting veteran operator approved by a qualified examiner. (c)RulemakingThe amendments made by this section shall be incorporated into any rulemaking proceeding related to section 5403 of the FAST Act (49 U.S.C. 31149 note; 129 Stat. 1548) that is being conducted as of the date of enactment of this Act.
			
	Passed the House of Representatives June 26, 2017.Karen L. Haas,Clerk
